DETAILED ACTION
Claims 1-17 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed Korean application KR10-2017-00041855, filed 3/31/2017 and KR10-2017-0012451 filed 1/26/2017 is acknowledged and certified copies have been received in full. Examiner notes that pursuant to MPEP §119(b), a certified English translation of the certified copies of the prior filed application will be required should The Office apply a prior art reference having an effective filing date intervening the filing date of the present application and the foreign application. See 37 CFR 41.154(b) and 41.202(e).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 9, and 10 recite an abstract idea of a teacher testing a student and determining supplemental questions based on student understanding which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method for supporting learning of basic arithmetic operations wherein a teacher teachers a student basic math operations by asking questions, comprising the steps of: 
calculating a user's achievement score for at least one number type matchable with a knowledge unit, with reference to feedback from the user, wherein a question for the at least one number type is provided to the user wherein a teacher assesses a student’s score on certain math operations with certain numbers; and 
determining a supplemental question to be provided to the user, which is associated with the number type in which the user is weak, on the basis of the calculated achievement score wherein based on the teacher determining the student is having trouble with certain numbers or a certain problem additional similar problems or the same problem is provided to the student
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assessing the understanding of a student and providing content accordingly, and (2) the mental process the teacher takes to determine the understanding of the student and provide content accordingly. That is, other than reciting a “system for” performing the method in claim 10, “implemented via various computer “units”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a score calculation unit and question determination unit to perform the claimed method steps. These units are both recited at a high-level of generality (e.g., a generic computer calculating and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing neurological directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a teaching interaction, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claims 9 and 10, which have explicit, additional limitations when compared to claim 1, and 9 merely recites "a score calculation unit", “a question determination unit”, and a “non-transitory computer-readable storage medium having stored thereon a computer program” which are recited as pertaining to a generic purpose computer on page 6-9 which is deemed conventional as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. Moreover the operation of these “units” are deemed conventional in the specification which relies upon the well-known and conventional nature of microprocessors and computer architecture to satisfy the written description requirement. Moreover, the calculation of users scores using a computer based on test question results inputting into a computer is officially noted by the Examiner herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-9 and 11-17 simply further exemplify aspects of the abstract teaching interaction and mental processes performed therein, wherein a user logs a student’s scores and mentally evaluates their score based on a weighting of their recorded answer data. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leddy (US Pub. 2016/0225278 A1) in view of Swank et al. (US Pub. 2017/0178531 A1).
In re Claim 1, Leddy discloses: a method for supporting learning of [] arithmetic operations (at least at Figure 15-16, 19, 20,, ¶ [0364]-[0367], [0372]-[0412], [0420]-[0430], [0600] etc. wherein Leddy discloses a system for teaching a user to master a particular arithmetic operation question via a flashcard study system. Wherein the user masters particular questions associated with underlying principles as shown in Figure 15-16 and based on the user’s mastery level in [0420]-[0430] questions are presented for review in [0459]-[0463]. See also Figure 19,20, and [0629]-[0631], wherein the operation is prime factoring a number. See also MPEP §2111.02 and 2111.05 wherein the limitations in the preamble fail to receive patentable weight and the content of the learning is non-functional descriptive subject matter intended to convey information to a human which fails to receive patentable weight), comprising the steps of: calculating a user's achievement score for at least one number type matchable with a knowledge unit, with reference to feedback from the user, wherein a question for the at least one number type is provided to the user (at least at [0420]-[0430] wherein a user’s strength of learning score and/or probability of obtaining a correct answer score is determined for a particular question (1609) including a number type which is matchable with a knowledge unit (1601) and the question is provided to the user for assessment as in Figures 3-4 and automatically grade the user response in [0097]); and determining a supplemental question to be provided to the user, which is associated with the number type in which the user is weak, on the basis of the calculated achievement score (at least at [0459]-[0463] and Figure 34, wherein the user is supplemented with additional review of the particular question with the same number type when it is determined they have a low probability of answering the question correctly).
Leddy is arguably silent on the method supporting the learning of basic arithmetic operations, but Swank et al. teaches: [an online study system] comprising a method for supporting learning of basic arithmetic operations (at least at [0092], wherein the topics taught to the user include basic arithmetic operations such as addition and subtraction). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to have the learning content include basic arithmetic operations, as taught by Swank et al., for the purpose of teaching the user basic information for the benefit of enabling the system to 
In re Claim 2, the previous combination of Leddy and Swank et al. as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein in the score calculating step, the achievement score is calculated on the basis of an accuracy score […] for the at least one number type (at least at [0420]-[0430], wherein the accuracy of the user’s answers to the question is used in determining their strength of learning / probability of correct answer for the question. See accuracy in [0372]-[0373]). 
Leddy is arguably silent on the accuracy score also including a speed score, but Swank et al. teaches: [an online study system] wherein in the score calculating step, the achievement score is calculated on the basis of an accuracy score and a speed score for the at least one number type (at least at [0110], [0111], [0117], and [0120], wherein the mastery score for a particular question is also based on how quickly a user answers a particular question). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to assess user accuracy of a question based also on how fast a user answers a question, as taught by Swank et al., for the purpose of enabling a more comprehensive assessment of user knowledge for the benefit of increasing the veracity of the score and the completeness and/or comprehensiveness of the assessment criteria. 
In re Claim 3, the previous combination of Leddy and Swank et al. as applied to claim 2 discloses the claimed invention as shown above. Leddy is arguably silent on the accuracy score also including a speed score, but Swank et al. teaches: [an online study system] wherein the speed score is calculated on the basis of an amount of time taken to solve the question, which is determined according to information on the user (at least at [0110], [0111], [0117], and [0120], wherein the mastery score for a particular question is also based on how quickly a user answers a particular question). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to assess user accuracy of a question based also on how fast a user answers a question, as taught by Swank et al., for the purpose of enabling a more 
In re Claim 4, the previous combination of Leddy and Swank et al. as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein in the score calculating step, the achievement score is calculated with reference to the user's past history of solving questions for the at least one number type (at least at [0420]-[0430], wherein the accuracy of the user’s answers to the question is used in determining their strength of learning / probability of correct answer for the question amongst all possible attempts. See accuracy in [0372]-[0373] and also Table 1). 
In re Claim 5, the previous combination of Leddy and Swank et al. as applied to claim 4 discloses the claimed invention as shown above. Leddy et al. further discloses: wherein the achievement score is calculated on the basis of an accuracy score […] for the at least one number type, and wherein the accuracy score […] are calculated on the basis of weights assigned such that older past accuracy scores […] are assigned smaller weights, respectively (at least at Table 1 or 2 and [0385]-[0398], wherein the accuracy of a question is weighted based upon how long it has been since that particular answer was given, wherein the older responses to the question are given less weight .See also [0372]-[0380]). 
Leddy is arguably silent on the accuracy score also including a speed score in the calculation, but Swank et al. teaches: [an online study system] wherein the speed score is calculated on the basis of an amount of time taken to solve the question, which is determined according to information on the user (at least at [0110], [0111], [0117], and [0120], wherein the mastery score for a particular question is also based on how quickly a user answers a particular question). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to assess user accuracy of a question based also on how fast a user answers a question, as taught by Swank et al., for the purpose of enabling a more comprehensive assessment of user knowledge for the benefit of increasing the veracity of the score and the completeness and/or comprehensiveness of the assessment criteria.
In re Claim 6, the previous combination of Leddy and Swank et al. as applied to claim 4 discloses the claimed invention as shown above. Leddy et al. further discloses: wherein the achievement score is calculated on the basis of an accuracy score […] for the at least one number type, and wherein the accuracy score […] are calculated on the basis of weights assigned such that past accuracy scores […] are assigned smaller weights as a number of solved questions is increased, respectively, respectively (at least at Table 1  and [0385]-[0390], wherein the accuracy of a question is weighted according to how many other intervening attempts of the question are placed between the answer and the most recent answer such that the total weight sums to one hundred percent. See also [0372]-[0380]). 
Leddy is arguably silent on the accuracy score also including a speed score in the calculation, but Swank et al. teaches: [an online study system] wherein the speed score is calculated on the basis of an amount of time taken to solve the question, which is determined according to information on the user (at least at [0110], [0111], [0117], and [0120], wherein the mastery score for a particular question is also based on how quickly a user answers a particular question). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to assess user accuracy of a question based also on how fast a user answers a question, as taught by Swank et al., for the purpose of enabling a more comprehensive assessment of user knowledge for the benefit of increasing the veracity of the score and the completeness and/or comprehensiveness of the assessment criteria.
In re Claim 7, the previous combination of Leddy and Swank et al. as applied to claim 1 discloses the claimed invention as shown above. Leddy et al. further discloses: wherein the method further comprises the step of calculating the user's achievement score for the knowledge unit, and wherein the achievement score for the knowledge unit is calculated on the basis of a [performance] for the at least one number type, respectively (at least at Figure 20, and [0630]-[0631], wherein the strength of learning for a principle is based upon the users performance on all cards associated with the principle, including the above described target cards). Leddy does not explicitly disclose wherein the principle strength of learning is based upon summing the achievement scores of each flashcards thereof. However, the examiner takes OFFICIAL NOTICE that the concept and advantages of determining a subject score based upon summing or weighted summing of sub-subject scores were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Leddy by summing flashcard strength of learning scores to determine a principle 
In re Claim 8, the previous combination of Leddy and Swank et al. as applied to claim 1 discloses the claimed invention as shown above. Leddy et al. further discloses: wherein the question determining step comprises the step of determining the supplemental question on the basis of the calculated achievement score and information on the user (at least at [0459]-[0463] and Figure 34, wherein the user is supplemented with additional review of the particular question with the same number type when it is determined they have a low probability of answering the question correctly).
In re Claim 9, the previous combination of Leddy and Swank et al. as applied to claim 1 discloses the claimed invention as shown above. Leddy et al. further discloses: a non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of claim 1 (at least as cited with respect to claim 1 above).
In re Claim 10, Leddy discloses: a system for supporting learning of [] arithmetic operations (at least at Figure 15-16, 19, 20,, ¶ [0364]-[0367], [0372]-[0412], [0420]-[0430], [0600] etc. wherein Leddy discloses a system for teaching a user to master a particular arithmetic operation question via a flashcard study system. Wherein the user masters particular questions associated with underlying principles as shown in Figure 15-16 and based on the user’s mastery level in [0420]-[0430] questions are presented for review in [0459]-[0463]. See also Figure 19,20, and [0629]-[0631], wherein the operation is prime factoring a number. See also MPEP §2111.02 and 2111.05 wherein the limitations in the preamble fail to receive patentable weight and the content of the learning is non-functional descriptive subject matter intended to convey information to a human which fails to receive patentable weight), comprising: a score calculation unit configured to calculate a user's achievement score for at least one number type matchable with a knowledge unit, with reference to feedback from the user, wherein a question for the at least one number type is provided to the user (at least at [0420]-[0430] wherein a user’s strength of learning score and/or probability of obtaining a correct answer score is determined for a particular question (1609) including a number type which is matchable with a knowledge unit (1601) and the question is provided to the user for assessment as in Figures 3-4 and automatically grade the user response in [0097]); and a question determination unit configured to determine a supplemental question to be provided to the user, which is associated with the number type in which the user is weak, on the basis of the calculated achievement score (at least at [0459]-[0463] and Figure 34, wherein the user is supplemented with additional review of the particular question with the same number type when it is determined they have a low probability of answering the question correctly).
Leddy is arguably silent on the method supporting the learning of basic arithmetic operations, but Swank et al. teaches: [an online study system] comprising a method for supporting learning of basic arithmetic operations (at least at [0092], wherein the topics taught to the user include basic arithmetic operations such as addition and subtraction). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to have the learning content include basic arithmetic operations, as taught by Swank et al., for the purpose of teaching the user basic information for the benefit of enabling the system to provide to the user more fundamental knowledge and increasing the extensibility of the system to provide a more complete education for those in need.
In re Claim 11, the previous combination of Leddy and Swank et al. as applied to claim 10 discloses the claimed invention as shown above. Leddy further discloses: wherein in the score calculation unit, the achievement score is calculated on the basis of an accuracy score […] for the at least one number type (at least at [0420]-[0430], wherein the accuracy of the user’s answers to the question is used in determining their strength of learning / probability of correct answer for the question. See accuracy in [0372]-[0373]). 
Leddy is arguably silent on the accuracy score also including a speed score, but Swank et al. teaches: [an online study system] wherein in the score calculating step, the achievement score is calculated on the basis of an accuracy score and a speed score for the at least one number type (at least at [0110], [0111], [0117], and [0120], wherein the mastery score for a particular question is also based on how quickly a user answers a particular question). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to assess user accuracy of a question based also on how fast a user answers a question, as taught by Swank et al., for the purpose of enabling a more comprehensive assessment of 
In re Claim 12, the previous combination of Leddy and Swank et al. as applied to claim 11 discloses the claimed invention as shown above. Leddy is arguably silent on the accuracy score also including a speed score, but Swank et al. teaches: [an online study system] wherein the speed score is calculated on the basis of an amount of time taken to solve the question, which is determined according to information on the user (at least at [0110], [0111], [0117], and [0120], wherein the mastery score for a particular question is also based on how quickly a user answers a particular question). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to assess user accuracy of a question based also on how fast a user answers a question, as taught by Swank et al., for the purpose of enabling a more comprehensive assessment of user knowledge for the benefit of increasing the veracity of the score and the completeness and/or comprehensiveness of the assessment criteria. 
In re Claim 13, the previous combination of Leddy and Swank et al. as applied to claim 10 discloses the claimed invention as shown above. Leddy further discloses: wherein in the score calculating step, the achievement score is calculated with reference to the user's past history of solving questions for the at least one number type (at least at [0420]-[0430], wherein the accuracy of the user’s answers to the question is used in determining their strength of learning / probability of correct answer for the question amongst all possible attempts. See accuracy in [0372]-[0373] and also Table 1). 
In re Claim 14, the previous combination of Leddy and Swank et al. as applied to claim 13 discloses the claimed invention as shown above. Leddy et al. further discloses: wherein the achievement score is calculated on the basis of an accuracy score […] for the at least one number type, and wherein the accuracy score […] are calculated on the basis of weights assigned such that older past accuracy scores […] are assigned smaller weights, respectively (at least at Table 1 or 2 and [0385]-[0398], wherein the accuracy of a question is weighted based upon how long it has been since that particular answer was given, wherein the older responses to the question are given less weight .See also [0372]-[0380]). 
Leddy is arguably silent on the accuracy score also including a speed score in the calculation, but Swank et al. teaches: [an online study system] wherein the speed score is calculated on the basis of an amount of time taken to solve the question, which is determined according to information on the user (at least at [0110], [0111], [0117], and [0120], wherein the mastery score for a particular question is also based on how quickly a user answers a particular question). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to assess user accuracy of a question based also on how fast a user answers a question, as taught by Swank et al., for the purpose of enabling a more comprehensive assessment of user knowledge for the benefit of increasing the veracity of the score and the completeness and/or comprehensiveness of the assessment criteria.
In re Claim 15, the previous combination of Leddy and Swank et al. as applied to claim 13 discloses the claimed invention as shown above. Leddy et al. further discloses: wherein the achievement score is calculated on the basis of an accuracy score […] for the at least one number type, and wherein the accuracy score […] are calculated on the basis of weights assigned such that past accuracy scores […] are assigned smaller weights as a number of solved questions is increased, respectively, respectively (at least at Table 1  and [0385]-[0390], wherein the accuracy of a question is weighted according to how many other intervening attempts of the question are placed between the answer and the most recent answer such that the total weight sums to one hundred percent. See also [0372]-[0380]). 
Leddy is arguably silent on the accuracy score also including a speed score in the calculation, but Swank et al. teaches: [an online study system] wherein the speed score is calculated on the basis of an amount of time taken to solve the question, which is determined according to information on the user (at least at [0110], [0111], [0117], and [0120], wherein the mastery score for a particular question is also based on how quickly a user answers a particular question). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy to assess user accuracy of a question based also on how fast a user answers a question, as taught by Swank et al., for the purpose of enabling a more comprehensive assessment of user knowledge for the benefit of increasing the veracity of the score and the completeness and/or comprehensiveness of the assessment criteria.
In re Claim 16, the previous combination of Leddy and Swank et al. as applied to claim 10 discloses the claimed invention as shown above. Leddy et al. further discloses: wherein the method further comprises the step of calculating the user's achievement score for the knowledge unit, and wherein the achievement score for the knowledge unit is calculated on the basis of a [performance] for the at least one number type, respectively (at least at Figure 20, and [0630]-[0631], wherein the strength of learning for a principle is based upon the users performance on all cards associated with the principle, including the above described target cards). Leddy does not explicitly disclose wherein the principle strength of learning is based upon summing the achievement scores of each flashcards thereof. However, the examiner takes OFFICIAL NOTICE that the concept and advantages of determining a subject score based upon summing or weighted summing of sub-subject scores were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Leddy by summing flashcard strength of learning scores to determine a principle strength of learning score, to obtain predictable results of facilitating a quick assessment of topical understanding of a student from the result of subtopic assessments.
In re Claim 17, the previous combination of Leddy and Swank et al. as applied to claim 10 discloses the claimed invention as shown above. Leddy et al. further discloses: wherein the question determining step comprises the step of determining the supplemental question on the basis of the calculated achievement score and information on the user (at least at [0459]-[0463] and Figure 34, wherein the user is supplemented with additional review of the particular question with the same number type when it is determined they have a low probability of answering the question correctly).
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the inventive concepts in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf